DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-26 in the reply filed on September 22, 2022 is acknowledged. The traversal is on the ground(s) that the restriction is invalid because the method and composition claims are not distinct because the method uses the composition claims. This is not found persuasive because as noted by Applicant in the response. 
The composition of claims 1-26 and the method of claims 27-29 are related as a product and process of using. Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent or distinct. The  two criteria for a proper requirement for restriction between patentably distinct inventions are (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.
As discussed in the restriction requirement, the inventions are shown to be distinct if either or both of the following are demonstrated – the process of using the product as claimed can be practiced with another materially different product or the product as claimed can be used in a materially different process of using the product. The restriction requirement states on the record the method can be practiced with a materially different product; that is, radiation therapy. Applicant does not dispute the assertion. Therefore, in accordance with MPEP §806.05(h) the composition of claims 1-26 and the method of claims 27-29 are distinct. There is serious search burden because the inventions are in separate classes and the search would require employing different search queries. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 22, 2022.
Status of Claims
Claims 1-29 are pending. Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention . Clams 1-26 are under examination.
Priority
The present Applicants was filed January 18, 2022. It is a continuation of PCT/US2021/057880 that was filed November 3, 2021.  PCT/US2021/057880 claims priority from provisional application 63/109,186 that was filed November 3, 2020 and provisional application 63/256,885, that was filed October 18, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted March 11, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
The information disclosure statement filed March 11, 2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Accordingly, the Foreign Patent Document WO199801789 with the publication date 04/30/1998 was not provided. Please see the strikethrough. The information disclosure statements have been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “where the albumin binding moiety is” in line 1. There is lack of antecedent basis for this limitation because an albumin binding moiety is not previously recited in claim 1 from which claim 15 depends. Correcting the antecedent basis by amending the claim to depend from claim 14 would overcome this rejection.
Claims 17-26 are indefinite because the scope of the claimed structure encompass embodiments that do not fall within the scope of the claim compositions. The structures represented by structure (I) in claim 17, I(a) and I(b) in claim 20 and the structures in claim 22 as claimed include structures that do not include a Neprilysin cleavage site, a first component and or a second component. Claim scope is not limited by claim language that suggests or makes option but does not require steps to be performed or by claim language that does not limit a claim to a particular structure. See MPEP §2111.04. Claim 17 recites optional language. For example, the claims recites, “each linker moiety optionally comprising a linkage to the NEP cleavage site and the first component”. The claim does not require the linkage moiety to be linked to the NEP cleavage site and the first component.
The claim is further indefinite because there is no indication how the structure is linked to the composition. The dependent claims further compounds the indefinites of the claims. Claim 20 recites the limitation that the claimed composition has one of the following structures. This limitation is interpreted to mean the compositions is of either structure Ia or Ib. However, there are embodiments as claimed wherein the composition do not comprise a first component, second component and a linker. Structures (Ia) and (Ib) encompass structures that are outside the scope of the claimed composition comprising a first component and second component coupled via a linking component comprising a Neprilysin cleavage site. The scope of structures Ia and Ib include structures that do not include a NEP cleavage site. For example, when both R and R3 are H in structures (Ia) and (Ib), the structures do not include a NEP cleavage site or linker with the NEP that links the first and second components. Moreover, when the linker moiety L3 is conjugated to A1 and A2, the variable A1 and A2 include options that exclude the first component, second component and NEP cleavage site. Because the scope of claim 17 and dependent claims 18-26 includes embodiments well outside the scope of the claims from which the claims depend and the scope of the structures of the composition is not clearly and precisely defined, claims 17-26 are considered indefinite because it is unclear what is being claimed.
Claim 19 recites the limitation “the composition of claim 17, wherein one or more of A1, A2, A3, A4, A5 and A6” in lines 2. There is lack of antecedent basis for this limitation because variables  A1, A2, A3, A4, A5 and A6 are not recited in claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (“Preferential Cleavage of a Tripeptide Linkage by Enzymes on Renal Brush Border Membrane To Reduce Renal Radioactivity Levels of Radiolabeled Antibody Fragments”, Journal of Medicinal Chemistry, 2018, 5257-5268) as evidenced by bioatla (“Antibody Structure”. www.bioatla.com, obtained October 7, 2022).
Regarding claim 1, Suzuki et al. disclose 99mTc-IPG-GFK-Fab. See the abstract. The tripeptide GFK sequence is conjugated to the 99mTc chelate of isonicotinic acid derivative of 2-picolyglycine and to Fab. See the abstract. Suzuki et al. teach the GFK tripeptide is a NEP cleavable linkage. See p. 5258, right col.-continuing paragraph. The conjugation of the L-lysine to the C-terminal of the GF sequence in the tripeptide GFK facilitates the recognition of the GF sequence by NEP. See p. 5258, right col.-continuing paragraph.
Regarding claim 2, the NEP cleavable linkage comprises Gly-Phe-Lys (GFK).
Regarding claim 3, the cleavable linkage is conjugated to 99mTc-IPG (first component). The first component comprises 99mTc (a detection agent).
Regarding claims 4 and 5, the first component comprises 99mTc (a detection agent). 99mTc is a radioisotope.
Regarding claim 9, the 99mTc-IPG-GFK-Fab comprises Fab (a ligand).
Regarding claim 10, Fab binds antigens (target) as evidenced by bioatla. See page 5 in bioatla.
Regarding claim 16, the 99mTc-IPG (first component) comprises 99mTc (a reporter moiety)
Therefore, the teachings of Suzuki et al. anticipate the claimed invention.

Claims 1-5, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al. (“A Gallium-67/68–Labeled Antibody Fragment for Immuno-SPECT/PET Shows Low Renal Radioactivity Without Loss of Tumor Uptake”, Clinical Cancer Research, 2018, 3309-3316) as evidenced by bioatla (“Antibody Structure”. www.bioatla.com, obtained October 7, 2022).
Regarding claim 1, Uehara et al. disclose 67Ga-NOTA-MVK-Fab. See the abstract. 67Ga-NOTA-MVK-Fab is an 67Ga-labeled-S-2-(4-isothiocyanatobenzyl)-1,4,5-triazacyclononane-1,4,5-triacetic acid (SCN-Bn-NOTA) conjugated with an antibody Fab fragment through a Met-Val-Lys linkage (NEP cleavage site; linker). See the abstract.
Regarding claim 2, the linker comprises Met-Val-Lys. See the abstract.
Regarding claims 3-5, the 67Ga-NOTA (first component) comprises 67Ga (detection agent; radioisotope).
Regarding claim 9, 67Ga-NOTA-MVK-Fab comprises Fab (ligand; second component).
Regarding claim 10, antibody Fab fragments bind antigens (target) as evidenced by bioatla. See page 5 in bioatla.
Regarding claim 16, the 67Ga-NOTA (first component) comprises 67Ga (a reporter moiety).
Therefore, the teachings of Uehara et al. anticipate the claimed invention.

Claims 1-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“CN110251695A; published September 20, 2019); English translation of the description and claims obtained from Espacenet) as evidenced by Nayak et al. (“86Y based PET radiopharmaceuticals: radiochemistry and biological applications”, Med Chem. 2011 September 1; 7(5): 380–388).
Regarding claims 1-5, Chen et al. disclose a polypeptide compound of formula I. See the abstract cover. Formula I is composed of a HER2 affinity molecule (R) and a bifunctional chelating agent group (X) linked by the polypeptide sequence Met-Val-Lys. See the translation, page 2, 4th paragraph. The polypeptide sequence Met-Val-Lys is the enzymatic substrate of Neprilysin (NEP). See the translation, page 3, 2nd paragraph. The NEP will cleave between Met and Val to release the chelating agent. See the translation, page 3, 2nd paragraph. The chelating agent with Met quickly reaches the bladder and is cleared from the body because the agent cannot be reabsorbed by the renal tubules. See the translation, page 3, 2nd paragraph.
Regarding claim 2, the linker comprises polypeptide sequence Met-Val-Lys. The polypeptide sequence is the enzymatic substrate of Neprilysin (NEP). See the translation, page 3, 2nd paragraph. 
Regarding claims 3 and 4, Chen et al. teach bifunctional chelator is labeled with a radionuclide (detection agent; reporter moiety). See the translation, page 3, 1st paragraph and page 4, 1st paragraph. See Figures VI and VII in the original document. Chen et al. teach the radionuclide is complexed with the bifunctional chelating agent. See the translation, page 4, 1st paragraph.
Regarding claim 5, Chen et al. teach the radionuclide may be selected from 68Ga, 62Cu, 64Cu, 18F, 89Zr, or 86Y. See page 4, 2nd paragraph in the English Translation of the Description.
Regarding claim 6, radioisotopes are cytotoxic as evidenced by Nayak et al.
Regarding claims 7 and 8, Chen et al. teach the NEP will cleave between Met and Val to release the chelating agent. See the translation, page 3, 2nd paragraph. The chelating agent with Met quickly reaches the bladder and is cleared from the body because the agent cannot be reabsorbed by the renal tubules. See the translation, page 3, 2nd paragraph.
Regarding claim 9, the HER2 affinity molecule (R) are artificial protein molecule’s capable of targeting HER2 including the targeting molecules ZHER2:2891, ZHER2:2395, and ZHER2:342. See the translation, page 1, 5th paragraph, page 2, 5th,6th , 7th and 8th paragraph.
Regarding claim 10, the HER2 affinity molecule are affibodies that bind targets. See the translation, page 1, 5th paragraph.
Regarding claim 16, Chen et al. teach bifunctional chelator is labeled with a radionuclide (detection agent; reporter moiety). See the translation, page 3, 1st paragraph and page 4, 1st paragraph. See Figures VI and VII in the original document.
Therefore, the teachings of Chen et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“CN110251695A; published September 20, 2019); English translation of the description and claims obtained from Espacenet) in view of Malm et al. (“Engineering of a bispecific affibody molecule towards HER2 and HER3 by addition of an albumin-binding domain allows for affinity purification and in vivo half-life extension”, Biotechnology Journal, 2014, 1215-1222).
The teachings of Chen et al. are discussed above. 
Regarding claim 11, Chen et al. teach the HER2 affinity molecule may be various artificial protein molecules capable of targeting HER2 in the prior art. See the translation, page 2, 1st paragraph. However, Chen et al. do not teach the molecule comprises a biligand or a heterobiligand as claimed. Malm et al. teach a bispecific affibody molecules wherein the molecules comprise two functions liked by an albumin binding domain. See Figure 1 and abstract. Malm et al. teach a bispecific affibody molecules the is specific for targeting HER2 and HER3. See Figure 1 and the abstract. The bispecific molecules comprises two affibody molecules linked by an albumin binding domain. Malm et al. teach the bispecific affinity protein provided simultaneous interaction with multiple targets such as HER2 and HER3; thus, are able to target cancer cells while simultaneously binding to albumin. See page 1222, left col.-continuing paragraph.
Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill in the art to substitute the bispecific affibody taught by Malm et al. for the HER2 affinity molecules of Chen et al. because the bispecific affibody of Malm et al. targets HER2.
Regarding claims 12 and 13, the bispecific affibody of Malm et al. comprise two ligand that bind two separate targets, HER2 an HER3 (therapeutic target). See Figure 1.
Regarding claim 14, the obvious substitution of the bispecific affibody taught by Malm et al. for the HER2 affinity molecules of Chen et al. would results in the second components comprising an albumin binding moiety.
Therefore, at the effective filing date of the claimed invention, the claims would have been prima facie obvious to the artisan of ordinary skill.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN110251695A; published September 20, 2019); English translation of the description and claims obtained from Espacenet) in view of Malm et al. (“Engineering of a bispecific affibody molecule towards HER2 and HER3 by addition of an albumin-binding domain allows for affinity purification and in vivo half-life extension”, Biotechnology Journal, 2014, 1215-1222) as applied to claims 1 and 14 and in further view of Hausner et al. (WO 2015/160770 A1; published 2015).
The teachings of Chen et al. and Malm et al. are discussed above.
Chen et al. and Malm et al. do not teach 4-MPBA or IPBA as albumin binding moieties as claimed.
Hausner et al. teach 4-( 4-methylphenyl)butyric acid (4-MPBA) and 4-( 4-iodophenyl)butyric acid (IPBA) as albumin binding moieties. See paragraphs [0018, 0095].
The claim would have been obvious to artisan of ordinary skill at the time of the effective filing date of the claimed invention because IPBA and 4-MPBA is an albumin binding moiety. The artisan would have been motivated to substitute 4-MPBA for albumin binding domain of Malm et al. because 4-MPBA bind albumin. The substitution would be a simple substitution of known compounds that are taught to have the same function.
Therefore, at the effective filing date of the claimed invention, the claims would have been prima facie obvious to the artisan of ordinary skill.
Summary
Claims 17-26 are rejected under 35 USC 112 (a). Claims 15 and 17-26 are rejected under 35 USC 112 (b). Claims 1-10 and 16 are rejected under 102(a)(1). Claims 11-15 are rejected under 35 USC 103. Claims 17-26 are not rejected under prior art.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658